                                 MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 18-00340 LEK-WRP
 CASE NAME:               Ruby Richardson vs. Hilton Resorts Corporation


       JUDGE:      Leslie E. Kobayashi

       DATE:       02/21/2020


COURT ACTION: EO: COURT ORDER TO SUBMIT STIPULATION TO DISMISS

        Counsel for Plaintiff Ruby Richardson (“Plaintiff”) has informed this Court that
the parties have reached a settlement. Because Defendant Hilton Resorts Corporation
(“Defendant”) filed an answer, [Answer to First Amended Complaint Filed April 29,
2019, filed 5/13/19 (dkt. no. 42),] either a stipulation to dismiss or a court order is
required. See Fed. R. Civ. P. 41(a)(1)(A)(ii), (a)(2); see also Local Rule LR41.1 (“Any
dismissal filed pursuant to Fed. R. Civ. P. 41(a)(1)(A) shall be submitted to the trial judge
for that judge to sign as ‘APPROVED AS TO FORM.’” (emphasis in original)).

        Plaintiff is ORDERED to submit either a stipulation pursuant to Rule 41(a)(1)(A)
or a stipulation and order pursuant to Rule 41(a)(2) to
kobayashi_orders@hid.uscourts.gov by April 20, 2020.

       In light of the settlement, Defendant’s Renewed Motion to Dismiss Count V
(Hostile Work Environment) (“Motion to Dismiss”), [filed 12/9/19 (dkt. no. 49),] is
DEEMED WITHDRAWN. Defendant has leave to re-file the Motion to Dismiss by
May 4, 2020, if the parties are unable to finalize the settlement. Defendant may re-file
the Motion to Dismiss by filing a one-page notice stating Defendant is renewing the
Motion to Dismiss.

       IT IS SO ORDERED.

Submitted by: Mary Feria, Courtroom Manager
